Citation Nr: 1739878	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-46 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for post arthroscopic surgical repair of the left shoulder.

2.  Entitlement to an initial compensable rating for plantar warts.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral temporomandibular joint disorder with bruxism prior to June 2, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 2007.  He had prior active service in the Navy Reserve from November 1980 to May 1981.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Houston, Texas.  

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2012.  A transcript of the hearing is associated with the record on appeal.  


FINDINGS OF FACT

On July 31, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in the July 2017 statement referenced above, the Veteran explicitly and unambiguously indicated that all of his appeals had been addressed to his satisfaction.  He indicated that he was very satisfied with the outcome.  He stated that "I have no more appeals or claims to be dealt with."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  As the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


